Exhibit 10.1

[MRMI LETTERHEAD]

April 30, 2012

Gregory K. Silvers

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200 Kansas City, Missouri 64106

Dear Mr. Silvers:

Reference is made to that certain Option Agreement, dated as of December 21,
2011, between EPT Concord II, LLC (“EPT”), as owner of the Property described
therein, and Monticello Raceway Management, Inc. (“MRMI”; together with EPT,
collectively, the “Parties”), as tenant, as amended by that certain letter
agreement, dated March 30, 2012, between EPT and MRMI (the “Letter Agreement”),
copies of which are attached hereto as Exhibit A. The term “Option Agreement” as
used herein shall mean the Option Agreement as amended by the Letter Agreement.
The Parties hereby agree to amend the Option Agreement to extend the MDA Outside
Date (as defined therein) by thirty one (31) days, such that the MDA Outside
Date shall mean May 31, 2012. Neither EPT nor MRMI (nor any of their respective
permitted successors or assigns) shall have the right to terminate the Option
Agreement prior to the MDA Outside Date as extended by this letter agreement.
Furthermore, the Parties agree to amend the Option Agreement to extend the term
of the Option Exercise Period (as defined therein) by thirty one (31) days, such
that the Option Exercise Period End Date (as defined therein) shall mean
August 21, 2012 (as the same may be extended pursuant to Section 1(b) of the
Option Agreement). Except for the extension of the MDA Outside Date and the
Option Exercise Period End Date, the Option Agreement is unamended and remains
in full force and effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please indicate your concurrence by signing in the space provided below and
returning one copy of this letter to the undersigned. We look forward to
continuing to work with you to complete the master development plan
expeditiously.

 

Very truly yours, Monticello Raceway Management, Inc. By:   /s/ Laurette J.
Pitts   Name: Laurette J. Pitts   Title:   Senior Vice President and Chief
Financial Officer

Accepted and agreed to as of

the 30th day of April, 2012:

 

EPT Concord II, LLC By:   /g/ Gregory K. Silvers   Name: Gregory K. Silvers  
Title: Vice President

With notice to:

EPT Concord II, LLC

c/o Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: Asset Manager

And copies to:

Entertainment Properties Trust

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Attention: General Counsel

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Harry R. Silvera, Esq.